DETAILED ACTION
	This non-final rejection is responsive to communication filed July 14, 2022.  Claims 1, 2, 4, 6-21 are pending in this application.  The present application is a continuation of US Patent Application 16/927,257, which is now US Patent 11,416,462.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the computer-readable medium encompasses signals per se.  The specification discloses that the computer-readable medium may be non-transitory (see page 41, lines 17-20).  However, the language “may” means that the computer-readable medium is not limited to only non-transitory embodiments, and thus the claim is non-statutory.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-17 of U.S. Patent No. 11,416,462. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4-17 of U.S. Patent No. 11,416,462 anticipate the limitations of claims 1, 2, 4, 6-21 of the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9-12, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2018/0239553 A1) in view of Pendlebury et al. (US 2011/0178996 A1) (‘Pendlebury’).

With respect to claims 1, 18 and 19, Lan teaches:
receiving a write operation that writes first data to a target logical address (paragraphs 6, 41 and 61); 
determining a first fingerprint for the first data (paragraphs 6, 41 and 62); 
querying a fingerprint hash table using the first fingerprint to determine a first matching entry of the fingerprint hash table for the first fingerprint (paragraph 41); and 
responsive to determining that the fingerprint hash table does not have the first matching entry that matches the first fingerprint, performing first processing including: 
inserting a first entry in the fingerprint hash table, wherein the first entry includes the first fingerprint for the first data and identifies a first storage location at which the first data is stored (paragraphs 6, 41, and 64-65).
Lan does not explicitly teach inserting a second entry in a backend location hash table, wherein the second entry references the first entry, wherein the backend location hash table is indexed using hash values of storage locations of unique content having associated fingerprints stored in the fingerprint hash table.
Pendlebury teaches inserting a second entry in a backend location hash table (location hash table), wherein the second entry references the first entry, wherein the backend location hash table is indexed using hash values of storage locations of unique content having associated fingerprints stored in the fingerprint hash table (digital signatures are used as indexes into hash tables; location hash table stores links to content and metadata consisting of associated digital signatures) (Fig. 5, paragraphs 64-65).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Lan to insert a second entry into a backend hash table as taught by Pendlebury to enable improved deduplication by storing components separately (Pendlebury, abstract, paragraph 63).  A person having ordinary skill in the art would be motivated to make the combination because Lan teaches storing tables having fingerprints and locations, inserting entries in a hash table, and referencing entries, and thus has the functionality and components to incorporate the features taught by Pendlebury.

	With respect to claim 2, Lan in view of Pendlebury teaches performing second processing that deletes the first entry from the fingerprint hash table (Lan, paragraphs 16 and 44).

	With respect to claim 4, Lan in view of Pendlebury teaches wherein the fingerprint hash table is distributed among a plurality of components, wherein the fingerprint hash table includes a plurality of portions of hash table entries, and wherein each of the plurality of components manages a different one of the plurality of portions of the hash table entries (Lan, paragraphs 40 and 96; Pendlebury, paragraphs 21, 28 and 41).

	With respect to claim 6, Lan in view of Pendlebury teaches wherein after receiving the first write operation and performing the first processing, the method further comprises: receiving a second write operation that writes second data to the target logical address, wherein the second data of the write operation overwrites the first data currently stored at the target logical address, and wherein the second processing that deletes the first entry from the fingerprint hash table is included in overwrite processing performed responsive to receiving the second write operation that writes overwrites the first data currently stored at the target logical address (Lan, paragraphs 6, 16, 20 and 44).

With respect to claim 7, Lan in view of Pendlebury teaches wherein the target logical address denotes a first logical address on a logical device that includes a plurality of logical addresses, wherein the plurality of logical addresses includes the first logical address, and the method further comprises: performing processing to delete the logical device, and wherein the second processing that deletes the first entry from the fingerprint hash table is included in the processing that deletes the logical device (Lan, paragraphs 20, 44 and 55).

With respect to claim 9, Lan in view of Pendlebury teaches wherein the second entry includes an address of the first entry (Pendlebury, paragraphs 64-65).

With respect to claim 10, Lan in view of Pendlebury teaches wherein the first storage location identifies a backend location on physical storage at which the first data is stored (Lan, paragraphs 6 and 41; Pendlebury, paragraphs 64-65).

With respect to claim 11, Lan in view of Pendlebury teaches, further comprising: performing deduplication processing, and wherein said deduplication processing includes performing said determining, said querying, and said first processing (Lan, paragraphs 19, 39 and 48).

With respect to claim 12, Lan in view of Pendlebury teaches further comprising: storing the first data in a cache; and destaging the first data from the cache to physical storage, said destaging includes performing said deduplication processing (Lan, paragraphs 15 and 59).

With respect to claim 14, Lan in view of Pendlebury teaches wherein said determining the first fingerprint for the first data includes: determining a corresponding hash value for the first data using a hash function (Lan, paragraph 41).

With respect to claim 15, Lan in view of Pendlebury teaches, wherein the first fingerprint is a truncated form of the corresponding hash value of the first data (Lan, paragraph 41).

With respect to claim 16, Lan in view of Pendlebury teaches wherein the corresponding hash value for the first data is mapped to a first index of the fingerprint hash table, wherein the first matching entry is associated with the first index (Lan, paragraphs 7 and 45; Pendlebury, paragraphs 64-65).

With respect to claim 17, Lan in view of Pendlebury teaches wherein the first matching entry is included on a list of entries in which each entry of the list includes a different fingerprint that maps to the first index (Lan, paragraphs 7 and 45; Pendlebury, paragraphs 64-65).

With respect to claim 20, Lan in view of Pendlebury teaches wherein each entry of the backend location hash table is associated with a particular storage location storing particular unique content, and wherein said each entry references a corresponding entry in the fingerprint hash table for the particular unique content stored at the particular storage location (Pendlebury, paragraphs 64-65).

With respect to claim 21, Lan in view of Pendlebury teaches wherein the fingerprint hash table is indexed using fingerprints of unique content stored in associated storage locations (Lan, paragraphs 7 and 45; Pendlebury, paragraphs 64-65).

Claims 1, 2, 4, 6-8, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2019/0026042 A1) (‘Gupta’) in view of Pendlebury et al. (US 2011/0178996 A1) (‘Pendlebury’).

With respect to claims 1, 18 and 19, Gupta teaches: 
receiving a write operation that writes first data to a target logical address (paragraph 17); 
determining a first fingerprint for the first data (paragraph 17); 
querying a fingerprint hash table using the first fingerprint to determine a first matching entry of the fingerprint hash table for the first fingerprint (paragraph 15); and 
responsive to determining that the fingerprint hash table does not have the first matching entry that matches the first fingerprint, performing first processing including: 
inserting a first entry in the fingerprint hash table, wherein the first entry includes the first fingerprint for the first data and identifies a first storage location at which the first data is stored (paragraph 17); and 
inserting a second entry in a translation table (paragraph 17).
Gupta does not explicitly teach inserting a second entry in a backend location hash table, wherein the second entry references the first entry, wherein the backend location hash table is indexed using hash values of storage locations of unique content having associated fingerprints stored in the fingerprint hash table.
Pendlebury teaches inserting a second entry in a backend location hash table (location hash table), wherein the second entry references the first entry, wherein the backend location hash table is indexed using hash values of storage locations of unique content having associated fingerprints stored in the fingerprint hash table (digital signatures are used as indexes into hash tables; location hash table stores links to content and metadata consisting of associated digital signatures) (Fig. 5, paragraphs 64-65).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified Gupta to insert a second entry into a backend hash table as taught by Pendlebury to enable improved deduplication by storing components separately (Pendlebury, abstract, paragraph 63).  A person having ordinary skill in the art would be motivated to make the combination because Gupta teaches storing tables having fingerprints and locations, inserting a second entry in a related table, and referencing entries, and thus has the functionality and components to incorporate the features taught by Pendlebury.

	With respect to claim 2, Gupta in view of Pendlebury teaches performing second processing that deletes the first entry from the fingerprint hash table (Gupta, paragraphs 18 and 44).

With respect to claim 4, Gupta in view of Pendlebury teaches wherein the fingerprint hash table is distributed among a plurality of components, wherein the fingerprint hash table includes a plurality of portions of hash table entries, and wherein each of the plurality of components manages a different one of the plurality of portions of the hash table entries (Gupta, paragraphs 13 and 16; Pendlebury, paragraphs 21, 28 and 41). 

	With respect to claim 6, Gupta in view of Pendlebury teaches wherein after receiving the first write operation and performing the first processing, the method further comprises: receiving a second write operation that writes second data to the target logical address, wherein the second data of the write operation overwrites the first data currently stored at the target logical address, and wherein the second processing that deletes the first entry from the fingerprint hash table is included in overwrite processing performed responsive to receiving the second write operation that writes overwrites the first data currently stored at the target logical address (Gupta, paragraphs17 and 30-32).

With respect to claim 7, Gupta in view of Pendlebury teaches, wherein the target logical address denotes a first logical address on a logical device that includes a plurality of logical addresses, wherein the plurality of logical addresses includes the first logical address, and the method further comprises: performing processing to delete the logical device, and wherein the second processing that deletes the first entry from the fingerprint hash table is included in the processing that deletes the logical device (Gupta, paragraphs 18, 24 and 30).

With respect to claim 8, Gupta in view of Pendlebury teaches wherein said querying the fingerprint hash table using the first fingerprint to determine the first matching entry of the fingerprint hash table for the first fingerprint further includes: comparing the first fingerprint to an associated fingerprint of one entry of the fingerprint hash table; determining whether the first fingerprint and the associated fingerprint match; and responsive to determining the associated fingerprint matches the first fingerprint, determining that the corresponding entry is the first matching entry and that the first data is a duplicate of existing data used to generate the associated fingerprint (Gupta, paragraphs 17 and 30-31).

With respect to claim 13, Gupta in view of Pendlebury teaches wherein the method is performed in a data storage system, wherein the write operation is received at the data storage system from a host that is external to the data storage system, and wherein the method further includes: responsive to determining that the fingerprint hash table does have the first matching entry that matches the first fingerprint, performing other processing to store the first data of the target logical address as a duplicate of existing data currently associated with the first matching entry, the other processing including: updating mapping information to map the target logical address to a current storage location at which the existing data is stored (Gupta, paragraphs 17 and 31).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         	December 16, 2022